DETAILED ACTION
Responsive to the claims filed June 3, 2019. Claims 1-3 are presented. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chappell et al (US 8,401,753). 
As per claim 1, Chappell et al teach a driving force control device that controls driving force of a vehicle including a power train and a brake, the driving force control device comprising: 
a requested driving force calculation unit configured to calculate requested driving force requested to the vehicle, in a coasting state where neither an accelerator operation nor a brake operation is performed by a driver (see at least fig 7; 206, 208; throttle released, brake pedal unengaged); 
a power train control unit configured to control a gear ratio of the power train on the basis of the requested driving force and driving force that is achieved by the power train in the coasting state (see at least fig 9, column 4, line 64-column 10, line 6); 
a braking force calculation unit configured to calculate braking force required for achieving the requested driving force, when the requested driving force is smaller than driving force that is achieved by the power train at a gear ratio set by the power train control unit; and a brake control unit configured (see at least fig 11, column 5, lines 17-29).  
As per claim 2, Chappell et al teach wherein the gear ratio of the power train is settable at a plurality of predetermined levels, and a predetermined first threshold less than driving force that is achieved by the power train and a second threshold that is less than the achieved driving force and greater than the first threshold are set for each of the plurality of levels, and when the requested driving force has become less than the first threshold, the power train control unit shifts down the level of the gear ratio of the power train by one level, and when the requested driving force has become greater than the second threshold, the power train control unit shifts up the level of the gear ratio of the power train by one level (see at least fig 15, column 6, lines 4-15).  
As per claim 3, Chappell et al teach wherein the requested driving force calculation unit calculates the requested driving force on the basis of a deviation between requested acceleration and actual acceleration (see at least fig 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAMSEY REFAI/Primary Examiner, Art Unit 3661